DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 6 April 2021 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 13, numbered all claims sequentially, and canceled claim 5.  Claims 1-4 and 6-13 remain pending in the application. 


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6 April 2021, with respect to the previous rejection(s) of claim(s) 1 -13,  under USC § 102(a)(1) and USC § 103  in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues (pg 6) that the previous Office Action misquotes Campbell para 32, that Campbell does not “reference and equate the inlet and outlets as suggested in the rejection”, and that Campbell’s teachings of components to adapt the device for different types of valves fails to clearly and definitely the limitations claimed by Applicant.
Examiner disagrees with Applicant argument, and notes Applicant has not claimed an “inlet” or “outlet”, per se, in a manner not already known to the art.  The terms “inlet” and “outlet” do not appear in either version of the claims, nor do they appear in the Specification.  

Applicant has claimed a first and second “air chuck coupled to a first end and a second end of the hose”; Campbell’s disclosure of “Connections of all of the components noted herein to each other and to the hose 32 may be made in accordance with methods and materials known to those of ordinary skill in the art” (para 32) is analogous to (and therefore anticipates) this limitation.
Applicant has further limited the claimed “air chuck” as being a “closed lock on type…configured to open upon locking to the valve stems of a donor tire and a recipient tire, respectively (Claim 1 of the present amended claim set).”  Applicant admits to the provision of a “broad” disclosure (Specification, pg 2, line 16), and has offered no further definition of a “closed lock on type air chuck”. 
 Examiner contends, however, that this broad disclosure is widely known in the art prior to the filing date of the claimed invention, and notes that the previously cited Ziarati (US 6,557,404. Fig 1, Item 48) and Belrose (US 4,852,624, Fig 2, item 34) include examples of a “closed lock on type air chuck”.
Examiner further maintains that Campbell’s additional teachings at para 32, namely connections such as “threaded connections, crimped rings and clips that compress the hose around stems that extend from other parts, and quick-connect type couplings” are all further examples of “closed lock on” air chucks as claimed by Applicant.
Therefore, Examiner concludes that the disclosures of Campbell continue to anticipate Applicant’s claim, and the rejection is therefore upheld.  In the interests of compact prosecution, however, the teachings of Ziarati (which teaches “closed lock on” air chucks for both connections) are added in the rejection of the amended Claim 1 as further explained below in the section titled “Claims Rejections, USC 103”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2002/0108671), and view of Ziarati (US 6,557,404).
Regarding Claim 1, Campbell discloses an air transfer assembly comprising a hose (32a); a first air chuck (34a) and a second air chuck (36a) coupled to a first end and a second end of the hose (Examiner's annotations), respectively, wherein the first air chuck and the second air chuck are configured for coupling to valve stems of a donor tire and a recipient tire, respectively (para 40), such that the donor tire is in fluidic communication with the recipient tire (Examiner's annotations); the first air chuck (34a and para 29) and the second air chuck (36a and para 32, which discloses "Connections of all of the components...may be made in accordance with methods and materials known to those of ordinary skill
in the art...such connection methods may include...quick-connect type couplings") being closed lock on type, and a controller (38a) operationally coupled to the hose wherein the controller is configured for regulating a flow of air though the hose for attaining a target air pressure in the recipient tire (para 29).
Further regarding Claim 1, one of ordinary skill in the art would recognize that Campbell’s disclosure (para 32) of all connections “may include…quick-connect type couplings” is analogous to Applicant’s limitation of  “closed lock on type” connections for the first and second air chucks.  Campbell therefore reads upon the limitation.

    PNG
    media_image1.png
    733
    578
    media_image1.png
    Greyscale



Further regarding Claim 1,  Campbell discloses the claimed invention, but does not (explicitly) disclose “the first air chuck and the second air chuck are configured for opening upon locking to the valve stems of a donor tire and a recipient tire”.  
Ziarati, however, teaches an air transfer assembly wherein the valve chuck is “secured in place”) wherein the first air chuck and the second air chuck are configured for opening upon locking to the valve stems of a donor tire and a recipient tire, respectively (Item 60 and Col 5, lines 36-46).
In the interests of compact prosecution, Ziarati also teaches an air transfer assembly further including the first air chuck (20) and the second air chuck (18) being closed lock on type (Item 48 and Col 5, lines 10-21.
The advantages of Ziarati’s teachings include the ability to safely connect a hose to a tire valve for inflation purposes.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ziarati’s teachings to Campbell’s disclosures in order to gain the advantages of a safe connection between a hose and a tire valve.

    PNG
    media_image2.png
    656
    411
    media_image2.png
    Greyscale



Regarding Claim 2, Campbell as modified by Ziarati teaches an air transfer assembly further including the hose having a length of from 2.0 to 10.0 meters (Campbell, para 42, wherein a length of 20 feet is disclosed).
Regarding Claim 6, Campbell as modified by Ziarati teaches an air transfer assembly further including the controller being positioned proximate to the second end of the hose (Campbell, para 29) such that a user is positioned for simultaneously manipulating the controller and viewing the recipient tire.  
Examiner further notes that the phrase "such that a user is positioned for simultaneously manipulating the controller and viewing the recipient tire" is a statement of intended use and not give patentable weight.  See MPEP 2114.
Regarding Claim 7, Campbell as modified by Ziarati teaches an air transfer assembly further including the controller comprising: a valve (Campbell, Item 38a, disclosed as a "variable volume flow control valve" in para 29) positioned for selectively closing and opening the hose; and an actuator (46) operationally coupled to the valve such that the actuator is positioned for selectively actuating the valve for regulating the flow of the air through the hose (para 30).
Regarding Claim 9, Campbell as modified by Ziarati teaches an air transfer assembly further including the valve comprising a spring loaded pin (Ziarati, Item 40, and Col 5, lines 6-9); and the actuator comprising a trigger (60) wherein the trigger is configured for being selectively depressed for actuating the spring loaded pin for opening and closing the valve (Col 5, lines 36-46).
Regarding Claim 10, Campbell as modified by Ziarati teaches an air transfer assembly further including a gauge (Campbell, 52 and para 31) operationally coupled to the valve wherein the gauge is configured for displaying a pressure of air in the donor tire.
Regarding Claim 11, Campbell as modified by Ziarati teaches an air transfer assembly further including the gauge being at least one of analog dial type (Campbell, Fig 4, which discloses an analog dial), analog hose type, and digital type.
Regarding Claim 12, Campbell as modified by Ziarati teaches an air transfer assembly further including a grip (Campbell, Fig 10, Item 38d) coupled to the valve proximate to the trigger wherein the grip is configured for grasping in a hand of a user positioning the user for selectively depressing the trigger with digits of the hand (Para 42, wherein suitable components, such as the grip controller 38d that are known to one of ordinary skill in the art, can be utilized).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ziarati, and in further view of Schultz (US 7,587,796).
Regarding Claim 3, Campbell as modified by Ziarati teaches an air transfer assembly further including the hose being flexible wherein the hose is configured for positioning in a coiled configuration (Campbell, Fig 2, wherein the hose is coiled).  Examiner additionally takes Official Notice that by definition, a hose is flexible (as defined by Oxford dictionary).
Further regarding Claim 3, Campbell as modified by Ziarati is silent on an air transfer assembly further including the fastener comprising a hook and loop strap such that the hook and loop strap is loopedly positionable around the hose in the coiled configuration positioning a first element of the hook and loop strap for coupling to a second element of the hook and loop strap for fixedly positioning the hose in the coiled configuration.

The advantages of Schultz’s teachings include the ability to store and transport a hose in a fashion that is well known to the art.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Schultz’ teachings to Campbell’s modified disclosures in order to gain the advantages of a well-known ability to store and transport a hose.
Further regarding Claim 3, Examiner additionally notes that the phrase "for fixedly positioning the hose in the coiled configuration" is a statement of intended use and not given patentable weight.  See MPEP 2114.

    PNG
    media_image3.png
    571
    574
    media_image3.png
    Greyscale

Regarding Claim 4, Campbell as modified above teaches an air transfer assembly further including the fastener comprising a hook and loop strap such that the hook and loop strap is loopedly positionable around the hose in the coiled configuration positioning a first element of the hook and loop strap for coupling to a second element of the hook and loop strap for fixedly positioning the hose in the coiled configuration (Schultz, entire invention, with particular emphasis on Figs. 1, 4, 13, Col 25, lines 38-41, and Col 26, lines 28-32). 
Further regarding Claim 4, Examiner additionally notes that the phrase "for fixedly positioning the hose in the coiled configuration" is a statement of intended use and not given patentable weight.  See MPEP 2114.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ziarati, and in further view of Lin (US 6,382,268).
Regarding Claim 8, Campbell as modified by Ziarati is silent on an air transfer assembly further including the valve comprising: a screw pin; and the actuator comprising a knob wherein the knob is configured for being selectively rotated for rotating the screw pin for opening and closing the valve.
Lin, however, teaches an air transfer assembly further including the valve comprising: a screw pin (Fig 3, Item 420); and the actuator comprising a knob (400) wherein the knob is configured for being selectively rotated for rotating the screw pin for opening and closing the valve (Col 2, lines 42-50).

    PNG
    media_image4.png
    222
    493
    media_image4.png
    Greyscale

The advantages of Lin’s teachings include the ability to safely connect a hose to a tire valve for inflation purposes.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Lin’s teachings to Campbell’s modified disclosures in order to gain the advantages of a safe connection between a hose and a tire valve.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Schultz, and in further view of Ziarati.
Regarding Claim 13, Campbell discloses an air transfer assembly comprising:
a hose (32a), the hose being flexible wherein the hose is configured for positioning in a coiled configuration (Campbell, Fig 2, wherein the hose is coiled.  Examiner additionally takes Official Notice that by definition, a hose is flexible (as defined by Oxford dictionary)), the hose having a length of from 2.0 to 10.0 meters (para 42, wherein a length of 20 feet is disclosed), a first air chuck (34a) and a second air chuck (36a) coupled to a first end and a second end of the hose (Examiner's annotations), respectively, wherein the first air chuck and the second air chuck are configured for coupling to valve stems of a donor tire and a recipient tire, respectively (para 40), such that the donor tire is in fluidic communication with the recipient tire (Examiner's annotations); and a controller (38a) operationally 
Further regarding Claim 13,  Campbell discloses the claimed invention, but does not (explicitly) disclose both the second air chuck as being “closed lock on type”, nor does Campbell explicitly disclose “the first air chuck and the second air chuck are configured for opening upon locking to the valve stems of a donor tire and a recipient tire”.  
Ziarati, however, teaches an air transfer assembly further including the first air chuck (20) and the second air chuck (18) being closed lock on type (Item 48 and Col 5, lines 10-21, wherein the valve chuck is “secured in place”) wherein the first air chuck and the second air chuck are configured for opening upon locking to the valve stems of a donor tire and a recipient tire, respectively (Item 60 and Col 5, lines 36-46).
Further regarding Claim 13, Campbell is also silent on an air transfer assembly (including) the valve comprising at least one of a screw pin and a spring loaded pin, (and) the actuator comprising at least one of a knob and a trigger wherein the knob is configured for being selectively rotated for rotating 
Ziarati, however, additionally teaches an air transfer assembly (including) the valve comprising at least one of a screw pin and a spring loaded pin (Ziarati, Item 40, and Col 5, lines 6-9), (and)  the actuator comprising at least one of a knob and a trigger (Ziarati, item 60) wherein the knob is configured for being selectively rotated for rotating the screw pin and the trigger is configured for being selectively depressed for actuating the spring loaded pin for opening and closing the valve (Ziatari, Col 5, lines 36-46).
The advantages of Ziarati’s teachings include the ability to safely connect a hose to a tire valve for inflation purposes.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ziarati’s teachings to Campbell’s disclosures in order to gain the advantages of a safe connection between a hose and a tire valve.
Further regarding Claim 13, Campbell as modified by Ziarati is silent on a fastener selectively couplable to the hose for fixedly positioning the hose in the coiled configuration, the fastener comprising a hook and loop strap such that the hook and loop strap is loopedly positionable around the hose in the coiled configuration positioning a first element of the hook and loop strap for coupling to a second element of the hook and loop strap for fixedly positioning the hose in the coiled configuration.
Schultz, however, teaches a fastener selectively couplable to the hose for fixedly positioning the hose in the coiled configuration (entire invention, with particular emphasis on Figs. 1, 4, 13, Col 25, lines 38-41, and Col 26, lines 28-32), the fastener comprising a hook and loop strap such that the hook and loop strap is loopedly positionable around the hose in the coiled configuration positioning a first element of the hook and loop strap for coupling to a second element of the hook and loop strap for 
Further regarding Claim 13, Examiner additionally notes that the two instances of the phrase "for fixedly positioning the hose in the coiled configuration" are statements of intended use and not given patentable weight.  See MPEP 2114.
The advantages of Schultz’s teachings include the ability to store and transport a hose in a fashion that is well known to the art.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Schultz’ teachings to Campbell’s disclosures in order to gain the advantages of a well-known ability to store and transport a hose.


Conclusion
The prior art previously made of record and not relied upon remains pertinent to applicant's disclosure:
	- US 2663348 discloses devices and methods for inflating the pneumatic tires of vehicles such as automobiles, trucks, busses by utilizing the air in the spare tire of the vehicle for inflating the leaking or under inflated tire in a manner similar to that as claimed by Applicant.
- US 5928443 discloses an apparatus for inflating a deflated member that includes a flexible tube member having a first end and a second end; a first coupling at the first end of the tube for connecting to the deflated member; and a second coupling, different from the first coupling.
- US 5419377 discloses an automobile tire inflator with two identical air chuck adapters, one attached at each end of the passage way.
-US 2020/0070785 discloses an apparatus for transferring air from one vessel to another vessel that includes a hose having a first end and a second end; a first device attached to the first end of the 
- US 2237559 discloses means by which a flat tire can be inflated by using the air from a spare tire.
- US 4852624 discloses  a flat tire inflation device for emergencies is provided which includes a flexible hose a supply chuck that is temporarily securable to a inflated tire by means of a spring loaded retaining clip and having a pressure gauge on the inflation chuck at the other end of the tube.
-FR 2756357A1 discloses a tyre inflator with valve clamps that operates in a manner similar to that claimed by Applicant.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753


/Timothy P. Kelly/Primary Examiner, Art Unit 3753